Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Suggestions to improve the application before the first Official Office Action
Although the applicant is only given two months to respond to this species requirement and is not required to correct the following problems, the examiner is pointing them out in order to promote compact prosecution. They will be required in the following office action and it may be beneficial for the applicant to address them before the official office action. 
Drawings
The drawings will be objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification

The specification will be objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“Specular reflection” and “selective adsorption” of claim 3 are not in the original specification. “without manipulating any properties of the light received” of claim 5 is not clearly found in the original specification. Claim 13 and the two fibers and their connections to the opt controlling transceiver and controlling an operational state of the apparatus based upon the properties of the light received from the first waveguide and the second waveguide does not have clear antecedent basis in the specification.
“Chassis” and “mechanical linkage” are not in the original specification. 

Claim Rejections - 35 USC § 112
Claim 5 has 112 issues. Claim 1 requires that “wherein in reflecting the light the switch manipulates one or more properties of the received light based upon a position of the switch” and in the last two lines also says that the reflected light is manipulated. Claim 5 contradicts this by saying that the light is not manipulated.  It is unclear how the signal is manipulated, if the reflective portion does not manipulate it. 
There appear to be 112(b) and possibly 112(a) issues with claim 13. This is not shown, nor is it clearly disclosed.  It is not clear which figure claim 13 reads on. In lines 4-5 of claim 13, “the optical fiber waveguide” lacks clear antecedent basis since a first and second optical fiber waveguide have previously been mentioned. 
In claim 6, it mentions two “a second optical fiber waveguide”. If these are the same, this should be clear (i.e. one should refer to the other). 

Election/Restriction
This application contains claims directed to the following patentably distinct species
Species I)	whichever species/figure reads on claim 13
Species II) 	Whichever figure reads on claim 5
species III)	figures that comprise a second optical fiber waveguide in which some of the reflected surfaces further selectively allow one or more unique wavelengths of light to pass through the reflected surface to and through a second optical fiber waveguide (claim 6). 
Species VI) 	figure 54
In addition to the above species, the applicant must also elect a subspecies drawn to the orientable structure.
Subspecies A)	Figures that have a pivoting chassis supporting the plurality of reflective surfaces that has a mechanical linkage (claim 7).
Subspecies B)	Figures that have spring loaded carriage structure (claims 8-9). 
Subspecies C)	Figures 43-44 drawn to cylindrical support structure (claim 10).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 and 11-12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

After the applicant has elected one of the species, they must further elect a subspecies. For example, the applicants would reply, “the applicants elect species IV drawn to figure 54 and further elect subspecies drawn to spring loaded carriage assembly which relate to claims 1-4, 8-9 and 11-12” (if these are the species/subspecies desired). 
Conclusion
In order to promote compact prosecution, the examiner is citing Speath (6014478). It may be beneficial for the applicant to review this application. 

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883